internal_revenue_service number release date index number ------------------ ------------------------------ -------------------------------------------- ----------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-115254-09 date september legend legend taxpayer date date date date date mines dear ----------------- -------------------------------------------- ein ---------------- -------------------------- ------------------------- ------------- --------------------- --------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------- this letter responds to a letter dated --------------------- from taxpayer’s authorized representative requesting the following rulings an extension of time under sec_301 of the procedure and administration regulations to submit an application_for permission to aggregate separate nonoperating_mineral_interests under sec_614 of the internal_revenue_code and sec_1_614-5 of the income_tax regulations and in the event that relief is granted under sec_301 permission under sec_614 and sec_1_614-5 to aggregate on a mine-by-mine basis the royalty interests owned by taxpayer in the mines effective for taxpayer’s taxable_year ending date according to the information submitted taxpayer acquired royalty interests in the mines on or about date based on models that were used to describe the mines plr-115254-09 during negotiations for the acquisition of the mines taxpayer believed that it was acquiring a single royalty interest in each of the mines on date taxpayer was notified by an accounting firm retained to provide compliance services that taxpayer had acquired multiple royalty interests in each of the mines each of the royalty interests in a mine is adjacent to the other royalty interests in that mine within the meaning of sec_1_614-5 taxpayer has submitted a topographical map or maps for each of the mines that show the total area controlled by each of the mines and each of the separate tracts or parcels of land in which taxpayer owns a royalty interest taxpayer represents that except in the case of one of the mines it does not have access to the reserve information necessary to compute the cost_depletion deduction separately for each royalty interest therefore taxpayer seeks permission to aggregate its royalty interests in each of these mines into single royalty interests in order to compute depletion on an aggregate mine-by-mine basis taxpayer also requests permission to aggregate and treat as one property its royalty interests in the mine for which it does have reserve information for each royalty so that taxpayer can compute cost_depletion for all of the mines in a consistent manner because taxpayer was not aware until date that that it had acquired multiple royalties in each of the mines taxpayer was not aware of the necessity to submit an application_for permission to aggregate separate nonoperating_mineral_interests by date if it wished to aggregate the royalty interests on a mine-by-mine basis consequently taxpayer failed to file timely an application_for permission to aggregate separate nonoperating_mineral_interests as required by sec_1_614-5 taxpayer represents that a principal purpose of the aggregation of its royalty interests in the mines is not the avoidance of tax taxpayer also represents that it does not expect additional percentage_depletion deductions to be allowed if permission to aggregate is granted in addition taxpayer represents that aggregating the royalty interests on a mine-by-mine basis will not alter the total amount of cost_depletion deductions allowed at each mine over its life ruling taxpayer requests an extension of time under sec_301 to submit an application_for permission to aggregate separate nonoperating_mineral_interests under sec_614 and sec_1_614-5 under sec_614 and sec_1_614-5 a taxpayer that owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land may request permission to aggregate all the interests and treat them as one property plr-115254-09 sec_1_614-5 provides that an application_for permission to aggregate separate nonoperating interests under sec_614 and sec_1_614-5 must be made in writing to the commissioner and must be filed within days after the beginning of the first taxable_year beginning after date for which aggregation is desired or within days after the acquisition of one of the nonoperating_mineral_interests that is to be included in the aggregation whichever is later under sec_301_9100-1 the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time under sec_301_9100-1 to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time to submit an application_for permission to aggregate separate nonoperating_mineral_interests under sec_614 and sec_1_614-5 we consider taxpayer’s letter dated date to be a timely submitted application_for permission to aggregate on a mine-by-mine basis taxpayer’s royalty interests in the mines ruling taxpayer requests permission under sec_614 and sec_1_614-5 to aggregate on a mine-by-mine basis the royalty interests owned by taxpayer in the mines effective for taxpayer’s taxable_year ending date in the case of mines wells and other natural deposits sec_614 and sec_1_614-1 define the term property to mean each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land plr-115254-09 sec_1_614-1 defines the term_interest as an economic_interest in a mineral deposit it includes working interests or operating interests royalty interests overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments sec_614 and sec_1_614-5 define the term nonoperating_mineral_interests to include only interests that are not operating mineral_interests sec_1_614-2 defines the term operating_mineral_interest to mean a separate mineral_interest described in sec_614 in respect of which the costs of production are required to be taken into account by the taxpayer for purposes of computing the limitation of percent of taxable_income_from_the_property in determining the deduction for percentage_depletion under sec_613 or such costs would be so required to be taken into account if the mine well or other natural_deposit were in the production_stage the term does not include royalty interests or similar interests such as production payments or net profits interests sec_614 provides that if a taxpayer owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land the secretary shall on a showing by the taxpayer that a principal purpose of forming the aggregation is not the avoidance of tax permit the taxpayer to treat all such interests as one property for all subsequent taxable years unless the secretary consents to a different treatment sec_1_614-5 provides that upon proper showing to the commissioner a taxpayer who owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land shall be permitted under sec_614 to form an aggregation of all such interests in each separate kind of mineral deposit and treat such aggregation as one property permission shall be granted by the commissioner only if the taxpayer establishes that a principal purpose in forming the aggregation is not the avoidance of tax the fact that the aggregation of nonoperating_mineral_interests will result in a substantial reduction in tax is evidence that the avoidance of tax is a principal purpose of the taxpayer an aggregation formed under sec_1_614-5 shall be considered as one property for all purposes of the internal_revenue_code in no event may nonoperating interests in tracts or parcels of land that are not adjacent be aggregated and treated as one property the term two or more adjacent tracts or parcels of land means tracts or parcels of land that are in reasonably close proximity to each other depending on the facts and circumstances of each case adjacent tracts or parcels of land do not necessarily have any common boundaries and may be separated by intervening mineral rights sec_1_614-5 provides that the application_for permission to aggregate nonoperating_mineral_interests under sec_614 and sec_1_614-5 shall include a complete plr-115254-09 statement of the facts upon which the taxpayer relies to show that the avoidance of tax is not a principal purpose of forming the aggregation such application shall also include a description of the nonoperating_mineral_interests within the tract or tracts of land involved a general description accompanied by maps appropriately marked which accurately circumscribes the scope of the aggregation and shows that the taxpayer is aggregating all the nonoperating_mineral_interests in a particular kind of mineral deposit within the tract or tracts of land involved will be sufficient if the commissioner grants permission a copy of the letter granting such permission shall be attached to the taxpayer’s return for the first taxable_year for which such permission applies if the taxpayer has already filed such return a copy of the letter of permission shall be filed with the district_director for the district in which such return was filed and shall be accompanied by an amended_return or returns if necessary or if appropriate a claim for credit or refund sec_1_614-5 provides that the election to aggregate separate nonoperating_mineral_interests under sec_614 and sec_1_614-5 is binding upon the taxpayer for the first taxable_year for which made and for all subsequent taxable years unless consent to make a change is obtained from the commissioner taxpayer has represented that it acquired multiple royalty interests in the mines taxpayer also has submitted descriptions and maps indicating that each of the royalty interests in a mine is adjacent to the other royalty interests in that mine within the meaning of sec_1_614-5 moreover taxpayer has represented that the avoidance of tax is not a principal purpose of forming the aggregation within each of the mines accordingly taxpayer is granted permission to aggregate on a mine-by-mine basis taxpayer’s royalty interests in the mines each aggregation is considered one property for all purposes of the code the election applies for taxpayer’s taxable_year ending date and all subsequent taxable years unless taxpayer obtains the commissioner’s consent to make a change except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the code and the regulations thereunder specifically we express or imply no opinion concerning the reserve information taxpayer uses to compute cost_depletion or whether taxpayer’s interests in the mines are economic interests this ruling is conditioned on each royalty interest in the mines qualifying as an economic_interest under sec_611 before the aggregation general descriptions of the nonoperating interests accompanied by maps are to be on file with the books and other records that are necessary for examination by the service the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-115254-09 statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling is consummated a copy is enclosed for this purpose this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely curt g wilson deputy associate chief_counsel passthroughs and special industries
